Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT (this “Amendment”), dated as of April 8, 2005 to (i) the Amended
and Restated Letter of Credit Issuance and Reimbursement Agreement, dated as of
October 1, 2004 (as amended, supplemented or otherwise modified from time to
time, the “L/C Agreement”), among Lucent Technologies Inc. (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “L/C Banks”) and JPMorgan Chase Bank, N.A., as
Administrative Agent and (ii) the Amended and Restated External Sharing Debt
Agreement, dated as of October 1, 2004 (as amended, supplemented or otherwise
modified from time to time, the “ESD Agreement” together with the L/C Agreement,
the “Credit Agreements”), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (the “ESD
Banks”) and JPMorgan Chase Bank, N.A., as Administrative Agent.

     1.          Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreements.

     2.          Amendments to Credit Agreements. (a) The definition of
“Permitted Investments” as set forth in Section 1.01 of each Credit Agreement is
hereby amended by (i) deleting the “.” at the end of clause (f) thereof and
substituting “ and” in lieu thereof and (ii) inserting the following new clause
(g) at the end thereof:

“(g) investments approved by the Board of Directors of the Borrower; provided
that the portfolio of such investments described in this clause (g) together
with investments described in clause (f) shall have a portfolio duration of no
greater than two years.”

 

    (b) Section 7.01 of each Credit Agreement is hereby amended by deleting the
first proviso thereof in its entirety and substituting in lieu thereof the
following:

 

“provided that at least $1,100,000,000 of such Available Cash (i) shall consist
of unrestricted cash and Permitted Investments described in clauses (a) through
(f) of the defined term “Permitted Investments” and (ii) shall be maintained in
accounts of the Borrower and the Subsidiary Guarantors that are located in the
United States and are, pursuant to Section 5.12, subject to a Control
Agreement;”

 

     3.          Amendments to L/C Agreement. (a) The definition of “L/C Fee
Rate” as set forth in Section 1.01 of the L/C Agreement is hereby amended by
deleting “250 basis points” and substituting in lieu thereof “160 basis points”.

(b) Section 2.08(b) of the L/C Agreement is hereby amended by deleting “50 basis
points” and substituting in lieu thereof “37.5 basis points”.




 

Signature Page to First Amendment

 


--------------------------------------------------------------------------------



 

 

 

 

     4.          Conditions to Effectiveness of this Amendment. This Amendment
shall become effective upon the date when the Administrative Agent shall have
received this Amendment, duly executed and delivered by each of (i) the
Borrower, (ii) each L/C Bank and (iii) the Required ESD Banks.

     5.          Continuing Effect of the Credit Documents. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any Bank or the Administrative Agent under any of
the Credit Documents. Except as expressly amended herein, all of the provisions
of the Credit Agreements and the other Credit Documents are and shall remain in
full force and effect in accordance with the terms thereof and are hereby in all
respects ratified and confirmed.

     6.          Representations and Warranties. To induce the Administrative
Agent and the Banks parties hereto to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and the Banks that
(a) the representations and warranties set forth in Article III in each of the
Credit Agreements are true and correct in all material respects on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, and (b) no Default or Event of Default shall have occurred and be
continuing as of the date hereof.

     7.          Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

     8.          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     9.          Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this Amendment,
include the fees and disbursements of counsel to the Administrative Agent.



 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

  LUCENT TECHNOLOGIES INC., as the Borrower
and as a Grantor                   By:        

--------------------------------------------------------------------------------

      Name:
Title:          

 

 

 

 

 

 